DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed July 25, 2022.  Claims 1-23 are currently pending wherein claims 1-16 read on a resin useful for additive manufacturing, claims 17-22 reads on a method of making a flexible or elastic bioresorbable object using said resin, and claim 23 reads on a flexible or elastic bioresorbable object produced from said resin.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 8, line 6 change “foregoing;” to --foregoing.--


Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Feller (US 2018/0243976).

Summary of claim 1:
A resin useful for the additive manufacturing of a flexible or elastic bioresorbable object, comprising or consisting essentially of:
(a) from 5 or 10 percent by weight to 80 or 90 percent by weight of (meth)acrylate terminated bioresorbable polyester oligomer;
(b) from 1 or 5 percent by weight to 50 or 70 percent by weight of non-reactive diluent;
(c) from 0.1 or 0.2 percent by weight to 2 or 4 percent by weight of photoinitiator;
(d) optionally, from 1 or 5 percent by weight to 40 or 50 percent by weight of reactive diluent;
(e) optionally, from 1 or 2 percent by weight to 40 or 50 percent by weight of filler; and
(f) optionally, from 1 or 2 percent by weight to 5 or 10 percent by weight of at least one additional cross-linking agent, such as trimethylolpropane trimethacrylate (TMPTMA).

Feller teaches a method for forming a three-dimensional object (abstract) for additive fabrication techniques (0003) that contains a biodegradable resin (0035) and a photoinitiator (0038).  However, Feller does not teach or fairly suggest the claimed resin wherein the composition contains the claimed (meth)acrylate terminated bioresorbable polyester oligomer and the claimed non-reactive diluents in the claimed concentrations.


In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763